DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a polymer filament (claims 1-2 and 5-8) in the reply filed on 3/30/2022 is acknowledged.

Claims 3-4 and 9-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an additive manufacturing process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacripante et al (US 5601689), cited in IDS.

Sacripante teaches a procedure comprising a step of  providing a fused image on a substrate, and removing the image by contacting it with an aqueous solution comprised of water, surfactant, ionic salt and caustic component (see claim 28), where the fused image is comprised of a mixture of a nitrogen based resin, and a pigment (see claim 13).
Sacripante  discloses that the resin is selected from the group consisting of a polyimide, a polyamic acid, a polyimide imine, a polyester imide, a polyimide amic acid, a polyester amic acid, and a copolyimide-copolyamic acid (see claim 14).
Regarding claims 5-7, Sacripante discloses the polyesterimide of the following formula (1):

    PNG
    media_image1.png
    154
    548
    media_image1.png
    Greyscale

where n represents the number of segments present and is a number of from about 10 to about 10,000; R' is alkylene; and R is independently selected from the group consisting of an oxyalkylene and polyoxyalkylene.
Note that Sacripante does not openly teach a filament. However, the reference discloses that the composition above prepared in a form of extruded strand (see Example 1), which can be considered as a filament.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16 of U.S. Patent No. 5348831 (cited in IDS) in view of Sacripante et al (US 5601689).
U.S. Patent No. 5348831 claims a toner comprised of pigment, and a polyester imide resin of the formula (1) (see claims 1-4 and Rejection above).

U.S. Patent No. 5348831 claims a composition obtained by a method of imaging,  which comprises formulating an electrostatic latent image on a negatively charged photoreceptor, affecting development thereof with the toner composition of claim 1, and thereafter transferring the developed image to a suitable substrate (see claims 1 and  16).

U.S. Patent No. 5348831 fails to teach a soluble (i.e.removable) support.

Sacripante teaches a providing a fused image on a substrate, and removing the image by contacting it with an aqueous solution comprised of water, surfactant, ionic salt and caustic component (see claim 28), wherein n wherein the fused image is comprised of a mixture of a nitrogen based resin, and a pigment (see claim 13).

Note that Applicant, Sacripante and U.S. Patent No. 5348831 disclose the same polymer.

The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Thus, U.S. Patent No. 5348831’s polyesterimide is soluble in Sacripante’s aqueous solution comprised of water, surfactant, ionic salt and caustic component, making the substrate at least partially removable.

Therefore, it would have been obvious to a person of ordinary skills in the art to use U.S. Patent No. 5348831’s polyesterimide in Sacripante’s process, because both references teach the same polyesterimide. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765